Appeal from a judgment of the County Court of Albany County, rendered July 26, 1976, upon a verdict convicting defendant of the crime or robbery in the third degree. On this appeal the defendant seeks a reversal on several grounds. Initially defendant contends that the court erred in denying suppression of the in-court identification of the defendant by the victim and a police officer. Immediately prior to the robbery the victim had spent one-half hour talking with the defendant in a bar and at the time of the robbery the police officer saw the face of the assailant from a *582distance of only 15 to 20 feet under normal street lighting. Defendant argues that both the victim and the police officer repeatedly identified the assailant as wearing a flower shirt while immediately after the incident the officer made a radio transmission describing the assailant as wearing a brown waist-length leather jacket. We find no inconsistency in the testimony as it is entirely possible that the assailant was wearing a flower shirt underneath the leather jacket. The court, therefore, properly denied the motion to suppress an in-court identification by these witnesses. The defendant also argues that the verdict was against the evidence in view of the inconsistencies of proof in the prosecution’s case. Upon examination of the entire record we are of the opinion that any inconsistencies were of little significance and merely raised factual questions of credibility for the jury’s determination. There is ample evidence to sustain the jury’s verdict and, therefore, we may not disturb it (People v Wagner, 51 AD2d 186). We have considered defendant’s other contentions and find them to be without merit. Judgment affirmed. Koreman, P. J., Greenblott, Sweeney, Larkin and Mikoll, JJ., concur.